           Case 1:20-cv-09340-AJN Document 17 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    1/27/2021


 MV Controls, Inc.,

                        Plaintiff,
                                                                     20-cv-9340 (AJN)
                –v–
                                                                           ORDER
 Cicor International, Inc.,

                        Defendant.


ALISON J. NATHAN, District Judge:

       On January 25, 2021, the Defendant filed a motion to dismiss. Pursuant to Rule 3.F. of

this Court’s Individual Practices in Civil Cases, on or before February 5, 2021, the Plaintiff must

notify the Court and its adversary in writing whether (1) it intends to file an amended pleading

and when it will do so or (2) it will rely on the pleading being attacked. The Plaintiff is on notice

that declining to amend its pleadings to timely respond to a fully briefed argument in the

Defendant’s motion to dismiss may well constitute a waiver of the Plaintiff’s right to use the

amendment process to cure any defects that have been made apparent by the Defendant’s

briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d

Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held

proper, such as undue delay, bad faith, dilatory motive, and futility”).

       If the Plaintiff chooses to amend, the Defendant may then (a) file an answer; (b) file a

new motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to

dismiss.

       The initial pretrial conference scheduled for February 5, 2021, is adjourned and all

discovery is stayed pending disposition of the motion to dismiss.
         Case 1:20-cv-09340-AJN Document 17 Filed 01/27/21 Page 2 of 2




       Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.



       SO ORDERED.

Dated: January 27, 2021                    __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge
